Citation Nr: 1506825	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-18 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for Type II Diabetes Mellitus, including as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to January 1985.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

As support for this claim, the Veteran testified at a videoconference hearing in January 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was previously considered and denied in an April 2009 Board decision, and the Veteran did not appeal that prior decision.  

2.  The additional evidence since submitted or otherwise obtained is either cumulative or redundant of evidence already of record and previously considered or does not relate to an unestablished fact necessary to substantiate this claim.  


CONCLUSIONS OF LAW

1.  The April 2009 Board decision that earlier considered and denied entitlement to service connection for diabetes mellitus is final and binding based on the evidence then of record.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2014). 

2.  There is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014).  

The Veteran was provided a VCAA notice letter regarding his petition to reopen his Diabetes Mellitus, Type II, claim in October 2009.  The letter duly advised him of what evidence was required to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter also provided notice regarding the "downstream" disability rating and effective date elements of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007);

As well, the October 2009 letter provided notice specifically responsive to his petition to reopen this claim for service connection for diabetes mellitus.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consider also that a precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.


In concluding this, Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).  

To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  See Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  And VA met this obligation.

The duty to assist provisions of the VCAA also have been met.  The claims file contains service treatment records (STRs) and post-service treatment records.  The Veteran was not provided an examination in response to his petition to reopen this claim for service connection for diabetes mellitus.  However, VA is not 

required to provide an examination for a petition to reopen a previously-denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence).  

Finally, as already alluded to, the Veteran also testified at a videoconference hearing before the Board.  The hearing was in compliance with proper procedure as the presiding VLJ, the undersigned, explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the hearing.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, to the contrary, the Board even held the record open for an additional 30 days following the hearing to allow the Veteran time to obtain and submit supporting evidence.  Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).

The Veteran and his representative have not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim.  They have been given ample opportunity to present evidence and argument in support of this claim, including as mentioned during and even after the hearing.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review.  VA has complied with all procedural due process requirements.  See 38 C.F.R. § 3.103 (2014).  

II.  Whether there is New and Material Evidence to Reopen this Claim

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept, as true, assertions that are beyond the competence of the person making them.

Additionally, when determining whether the claimant has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim, so irrespective of whether the prior decision denied the claim on its underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veterans Claims (Court/CAVC) additionally indicated that the newly-presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  But the Veterans Court (CAVC) since has held that the post-VCAA version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The CAVC stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  

In the prior April 2009 Board decision at issue, which earlier denied this same claim of entitlement to service connection for diabetes mellitus, the pertinent evidence then of record consisted of the Veteran's STRs, service personnel records (SPRs), VA outpatient treatment records, private treatment records, a May 2005 letter from the United States Armed Services Center for Unit Records Research (CURR) (now called the United States Army and Joint Services Records Research Center (JSRRC)), personal statements from the Veteran, and a March 2004 lay statement from T.F.P.  The STRs showed no complaints, treatment, or diagnoses of diabetes mellitus, type II.  The SPRs noted the Veteran had departed from Taiwan on January 8, 1969, and had arrived in Thailand on January 9, 1969.  In a May 2005 letter, the Director of the CURR had notified the RO that it did not maintain unit histories or files related to the Veteran's duty assignments.  The Director thus concluded that his department was unable to verify that the Veteran actually had stepped foot in Vietnam (meaning on the landmass or traversed the inland waterways), noting that even if it had unit histories these histories do not mention the departure or arrival of individual unit members or aircraft flight paths.  The post-service treatment records showed the Veteran had been initially diagnosed with diabetes mellitus in 1992.  Finally, he and a service buddy, T.F.P., both had stated that they had met in the MAC terminal at the Tan Son Nhut Air Base in Vietnam during the Veteran's five-hour layover in Vietnam.  See the February 2003 and March 2004 statements.  

The Board determined that, while the Veteran had a then current diagnosis of diabetes mellitus, type II, there was no objective evidence indicative of him being in Vietnam at any point during his military service.  The Board acknowledged his assertions as well as those of his comrade T.F.P., but concluded they lacked credibility because their account of events was inconsistent with the other evidence of record that showed, instead, the Veteran never stepped foot in Vietnam during his service.  Additionally, the Board concluded there was no evidence of the diabetes mellitus, type II, being caused or aggravated by the Veteran's service because there was no evidence of in-service manifestations of this disease (such as in the way of relevant complaints or treatment) and since the diagnosis of this disease occurred some seven years after the Veteran's discharge from service and even longer, some 23 years, after his alleged exposure to Agent Orange.  The Board duly notified the Veteran of that April 2009 decision denying his claim, and he did not in response file a notice of appeal to the higher Court (CAVC) or request reconsideration of the Board's decision.  Consequently, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105.


The Veteran has not presented any additional evidence since that April 2009 Board decision that relates to an unestablished fact necessary to substantiate his claim for service connection for Type II Diabetes Mellitus.  Since the April 2009 Board decision, the evidence received into the record includes post-service treatment records, a July 2006 internet article, a December 2011 response from the National Personnel Records Center (NPRC) - which is a military records repository, also the January 2013 transcript of the Veteran's hearing testimony before the Board, as well as his personal statements.  

The Veteran asserts that his diabetes is attributable to his military service and, in particular, to exposure to Agent Orange.  During his January 2013 Board hearing, he testified that he was in Vietnam for approximately five hours in 1969 during a layover on his way to his ultimate destination, that being Thailand.  He explained that, while flying to his permanent change-of-duty station in Thailand, the flight stopped temporarily in Vietnam.  During this time, he contended he walked from the MAC terminal to the base exchange and, in this way, was exposed Agent Orange.  See the January 2013 Board hearing transcript.  In support of his claim, he submitted a July 2006 internet article from the "Agent Orange Review."  The article discusses a situation in which a Veteran, in May 1968, was on temporary duty orders and, while on route, stopped in Vietnam to pick up passengers.  He was on the ground in Vietnam for an hour and a half.  He supplied copies of his temporary duty station orders, and it was determined that he was eligible for the Agent Orange Registry health examination program.  The article notes that a Veteran is eligible for the program as long as he has service in Vietnam, no matter the length of time spent in Vietnam.  The post-service treatment records that also have been submitted since the Board's prior April 2009 decision reflect continuing treatment for the diabetes.  In its January 2012 response, however, the NPRC concluded it was unable to determine whether the Veteran served in Vietnam based on his SPRs.


While this additional evidence submitted in connection with this claim is in ways new, in that it was not previously of record so not considered, it is not also material since it does not tend to show the Veteran actually stepped foot in Vietnam, even while traveling to Thailand.  Although the July 2006 article implies that a Veteran can receive the Agent Orange exposure presumption even while on temporary duty station orders, this article does not specifically apply to this Veteran in this particular appeal.  In the article covering the other Veteran's situation, that other Veteran had actual proof of his time in Vietnam by way of his temporary duty station orders.  In this case at hand, however, there are no temporary duty station orders or any other type of military personnel record tending to reflect the Veteran spent actual time in Vietnam - again, meaning either on the landmass of the country or inland waterways.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009); VAOPGCPREC 27-97.

Moreover, much of the Veteran's argument - including during his hearing - was mere reiteration of argument he had made prior to the Board denying his claim in April 2009.  Indeed, even then he contended that he had this 5-hour layover in Vietnam while traveling to his ultimate destination of Thailand.  So merely making this same argument, again, is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Also, merely continuing to receive treatment for his diabetes, without direct or even presumptive association of it to his service and, in particular, to Agent Orange exposure, is not new evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (Medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence.).  In sum, new arguments based on what amounts to the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).


Because, for these reasons and bases, the additional evidence submitted or otherwise obtained since the Board's April 2009 decision is not new and material, the claim is not reopened and the benefit-of-the-doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As no new and material evidence has been submitted, this claim of entitlement to service connection for Type II Diabetes Mellitus, including as presumptively due to Agent Orange exposure, is not reopened.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


